DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The two terminal disclaimers filed on 07/22/2021 have been approved. The double patenting rejection is withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3-9 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Beale (US PGPub 2008/0074389).

Regarding claim 1, Beale discloses a method of controlling a device (figs. 3 and 4) comprising:
obtaining eye movement information of a user ([0044], The gaze control tracking system starts in Jump mode and the user gazes at the desired target on the screen, the gaze control system obtains a positional fix and positions the cursor on the screen in a position which is near to the desired target, but with a positional error. At this point the gaze control system also changes from Jump mode to Drift mode and positions the cursor on the screen in a position which is near to the desired target, but with a positional error that may have both random and systematic components due to the nature of gaze direction tracking);
Examiner notes: a user blink is eyelid movement information);
dividing a display of the device except an area in which a content is displayed into a plurality of areas ([0044], Displayed on the screen is a first box (GUI) containing eight direction indicator icons which can each be selected by the user with the gaze direction tracker and cause the cursor to drift in the direction shown by the individual indicator. That is, control of the cursor is indirect in that movement of the cursor does not follow the user's gaze as is conventional with gaze direction tracking, but rather movement is in the direction selected by the user's gaze);
identifying a gazed position within a display area of the device based on the eye movement information of the user ([0044], Displayed on the screen is a first box (GUI) containing eight direction indicator icons which can each be selected by the user with the gaze direction tracker and cause the cursor to drift in the direction shown by the individual indicator);
correcting a position of a cursor corresponding to the gazed position to match the gazed position based on the eye movement information ([0044], That is, control of the cursor is indirect in that movement of the cursor does not follow the user's gaze as is conventional with gaze direction tracking, but rather movement is in the direction selected by the user's gaze);
identifying an area of the plurality of areas, based on the corrected position of the cursor ([0045], when the cursor has drifted into the desired position at the predetermined target as a result of the user gazing at the required direction indicator(s), the user either blinks);
determining a control command corresponding to the identified area of the plurality of areas, based on the identified area of the plurality of areas and the eyelid movement information ([0045], When the cursor has drifted into the desired position at the predetermined target as a result of the user gazing at the required direction indicator(s), the user either blinks or directs his or her gaze at the central cell to stop cursor drift and to display a second box (GUI) containing a plurality of control options (four in the illustrated case) as shown in FIG. 4 to enable the user to carry out the desired control function at the location of the cursor); and


Regarding claim 3, Beale further discloses wherein the dividing comprises dividing the display based on an area where the content is displayed on the display area of the device ([0044], The location of the box on the screen is chosen such that the box does not overlie the region of the cursor while remaining substantially within the boundaries of the screen in a manner that enables the user to select the required functions even for targets near the edge of the display).

Regarding claim 4, Beale further discloses wherein the determining the control command comprises identifying the control command based on the gazed position from the display to an area outside of the display ([0044], by directing his gaze off-screen to where the user familiar with the system knows the control is located).

Regarding claim 5, Beale further discloses further comprising:
displaying a control command selection window comprising a control command list of control commands on the display of the device ([0045], display a second box (GUI) containing a plurality of control options (four in the illustrated case) as shown in FIG. 4 to enable the user to carry out the desired control function at the location of the cursor);
sensing a selection of a control command from the control command list included in the control command selection window based on a user input via the displayed control command selection window ([0045], enable the user to carry out the desired control function at the location of the cursor); and
moving the cursor on the display of the device to an object based on the eye movement information of the user ([0044], Displayed on the screen is a first box (GUI) containing eight direction indicator icons which can each be selected by the user with the gaze direction tracker and cause the cursor to drift in the direction shown by the individual indicator. That is, control of the cursor is indirect in that movement of the cursor does not follow the user's gaze as is conventional with gaze direction tracking, but rather movement is in the direction selected by the user's gaze); and


Regarding claim 6, Beale further discloses wherein the correcting the position of the cursor comprises:
fixing a position of the cursor corresponding to the gazed position; and 
moving the position of the cursor to correspond to a moved the gazed position, in response to the eye movement information of the user ([0044], Displayed on the screen is a first box (GUI) containing eight direction indicator icons which can each be selected by the user with the gaze direction tracker and cause the cursor to drift in the direction shown by the individual indicator. That is, control of the cursor is indirect in that movement of the cursor does not follow the user's gaze as is conventional with gaze direction tracking, but rather movement is in the direction selected by the user's gaze).

Regarding claim 7, Beale further discloses wherein the correcting the position of the cursor comprises:
determining to correct the position of the cursor based on the eye movement information and the eyelid movement information; and
matching the gazed position with the position of the cursor based on the eye movement information and the eyelid movement information ([0045], when the cursor has drifted into the desired position at the predetermined target as a result of the user gazing at the required direction indicator(s), the user either blinks).

Regarding claim 8, Beale further discloses further comprising:
displaying a previously set area around the cursor based on a user input; and 
moving the cursor based on the gazed position with respect to the displayed previously set area ([0049] and fig. 7, a circle has been drawn on the screen centred on the position to which the cursor has 

Regarding claim 9, Beale further discloses further comprising:
moving the cursor to an object in response to the cursor being moved based on the eye movement information to an area that is located within a previously set range of the object on the display of the device ([0044], the gaze control system obtains a positional fix and positions the cursor on the screen in a position which is near to the desired target, but with a positional error. At this point the gaze control system also changes from Jump mode to Drift mode and positions the cursor on the screen in a position which is near to the desired target, but with a positional error that may have both random and systematic components due to the nature of gaze direction tracking).

Regarding claim 18, Beale further discloses the control command is generated based on the position of the gaze, the movement direction of the gaze, and the eyelid movement information ([0045], When the cursor has drifted into the desired position at the predetermined target as a result of the user gazing at the required direction indicator(s), the user either blinks or directs his or her gaze at the central cell to stop cursor drift and to display a second box (GUI) containing a plurality of control options (four in the illustrated case) as shown in FIG. 4 to enable the user to carry out the desired control function at the location of the cursor).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 12-17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beale.

Regarding claim 17, it would have been obvious to one of ordinary skill in the art to modify the computer screen cursor control teaching of Beale that is applied to a computer (see [0004] of Beale) whereby the computer screen cursor control teaching from Beale that is applied to a computer (see [0004] of Beale) and it would have been obvious to one of ordinary skill in the art to be implemented by software stored in a non-transitory computer-readable medium comprising a computer program that is executable by a computer to perform the method of claim 1 as disclosed above, such as the memory of the computer. 

Regarding claim 10, Beale discloses a device for operating based on eye movements of a user ([0004], gaze direction tracking offers the potential for users to control software on a personal computer), the device comprising an element configured to execute the instructions to implement a method ([0004], gaze direction tracking performed on a personal computer) drawn to the method of claim 1 and therefore interpreted and rejected based on similar reasoning, the device comprising: a display ([0008], The method may permit one of eight directions to be selected, the eight directions being spaced by substantially 45 degrees, for example to the corners and mid-edge regions of a rectangular display). 
However Beale does not disclose a memory storing instructions; and wherein the element is a processor. 
It would have been obvious to one of ordinary skill in the art to modify the system of Beale, by specifically providing the memory storing instructions and the processor, as components within a computer. 

Claims 12-16 and 19 are device claims drawn to the method of claims 4-6, 8, 9 and 16 respectively and are therefore interpreted and rejected based on similar reasoning

. 

Response to Arguments
Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive.
First, regarding claims 1, 10 and 20, Applicants argue, “Beale fails to disclose obtaining eyelid movement information of the user” (page 12, paragraph 3), however Examiner respectfully disagrees. Beale discloses at [0045] the user blinks to stop cursor drift and display a plurality of control options. Under the broadest reasonable interpretation a blink involves momentarily closing and then opening one eye and would read on eyelid movement information.
Second, regarding claims 1, 10 and 20, Applicants argue, “Beale fails to disclose identifying an area of the plurality of areas, based on the corrected position of the cursor” (page 12, paragraph 4), however Examiner respectfully disagrees.  Beale discloses identifying an area of the plurality of areas, based on the corrected position of the cursor. At [0045], Beale discloses that when the cursor has drifted into the desired position at the predetermined target as a result of the user gazing at the required direction indicator(s), the user blinks to stop cursor drift and to display a second box containing a plurality of control options
Third, regarding claims 1, 10, and 20, Applicants argue, “Beale fails to disclose determining a control command corresponding to the identified area of the plurality of areas, based on the identified area of the plurality of areas and the eyelid movement information” (page 12, paragraph 5).  At [0045], Beale discloses that when the cursor has drifted into the desired position at the predetermined target as a result of the user gazing at the required direction indicator(s), the user blinks to stop cursor drift and to display a second box containing a plurality of control options. Additionally, Beale discloses in fig. 4 a plurality of control options to enable the user to carry out the desired control function at the location of the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693